DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 9/28/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 9/28/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 5, and 6 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1-8 are pending and the following list summarizes their status:
Claim 1 has been amended
Claims 2-4 have been cancelled
Claims 5 and 6 are new
Claims 1, 5, and 6 are rejected under 35 U.S.C. § 103
The following is a newly applied rejection, which has been necessitated by amendment:
Claim Rejections - 35 USC § 103 - maintained and modified to include new limitations and claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable by Merz et al. ‘327 (US 20100010327 A1 - previously cited) in view of and Zafar et al. (“Bipolar Junction Transistor Based Sensors…” - previously cited) and Cai et al. (US 20160379975 A1).
([0028]; pH-sensitive sensor such as an ISFET) in a catheter tube channel applied to fresh urine in the channel for sensing urinary pH (figs. 1 and 2 element 110; the catheter tube contains the sensor and urine within the body where it is located is interpreted as fresh) , the transistor based sensor configured to be in the body of a patient ([0080] and fig. 2; the catheter 110 is inserted into the bladder 203 of the patient).
However, Merz et al. ‘327 is silent on the pH sensor being a BJT sensor and on a specific method for applying voltages and currents within the sensor. Zafar et al. teaches a BJT based sensor for chemical and biological sensing with a pH sensor comprising a sensing surface (Abstract and the first paragraph of Section II), a collector (last paragraph of Section II), a base formed on the collector (fig. 1; the base is formed on the collector), an emitter formed on the base (fig. 1; the emitter is formed on the base), and a reference electrode (first paragraph of Section II); applying zero voltage to the collector (last paragraph of Section II; Vc set to zero); applying zero voltage to the reference electrode (first and last paragraph of Section II ; Vb set to zero); applying a voltage to the emitter (last paragraph of Section II; varying Ve); and measuring a collector current from the collector (paragraph 5 of Section III; collector current is measured as a function of time). Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the known method of sensing pH with a bipolar junction transistor of Zafar et al. for the known method of pH sensing taught by Merz et al. ‘327 to obtain the predictable result of sensing pH for fluid in a catheter tube.
	Merz et al. ‘327 in view of Zafar et al. is also silent on an oxide separating the sensing surface from the emitter and the base. Cai et al. teaches a BJT transistor pH sensor ([0055]) that includes an oxide layer (fig. 15 element 622) separating the sensing surface (fig. 15; the top surface of the oxide layer) from the emitter (fig. 15; side component labeled “E”) and base (fig. 15; bottom component labeled “B”). According to Cai et al., this oxide layer allows for superior charge retention to be achieved. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Merz et al. ‘327 in view of Zafar et al. to include an oxide layer separating the sensing surface from the emitter and base as taught by Cai et al. as a combination of known prior art elements to yield the predictable result of contributing to charge retention.
Regarding claim 5, Merz et al. ‘327 in view of Zafar et al. and Cai et al. discloses a method further comprising determining a fresh urine pH (figs 1 and 2; the fresh urine is interpreted as the urine inside the body where the catheter tube is located) based on the collector current of the BJT-based pH sensor configured to be in the body of the patient (Zafar et al. section II; the collector current is the sensing signal and equation 1 is used for determinations based on it).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Merz et al. ‘327 in view of and Zafar et al. and Cai et al., as applied to claim 5, and further in view of Stickler et al. (US 20080294069 A1 - previously cited).
Regarding claim 6, Merz et al. ‘327 in view of Zafar et al. and Cai et al. discloses a method comprising determining the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient. However, Merz et al. ‘327 in view of Zafar et al. and Cai et al. is silent on comparing the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient to a second urine pH of another BJT-based pH sensor in a collection vessel. Stickler et al. teaches a urine catheter pH sensor system that includes a pH sensor located in the collection bag because it gives the most rapid signal that encrustation is taking place ([0020]). Stickler et al. also uses the pH sensing system to detect a change in the pH (i.e. a comparison of multiple pH values) of urine to indicate that the urine is infected with urease producing bacteria which create a sustained increase in pH around a pH value of 9 as opposed to a normal urine pH value of 6-7 ([0017]). Therefore, it would have been obvious to one of 
Response to Arguments for 35 USC § 103 Claim Rejections
Applicant’s arguments, see pages 5-6, filed 10/09/2020, with respect to the prior art rejections of the claims have been fully considered but are moot because the new ground of rejection does not rely on the reference combinations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of the newly added limitations regarding an oxide layer separating the sensing surface from the emitter and base.
Response to Other Arguments
Applicant’s arguments, see page 4, filed 10/09/2020, with respect to the claim rejections under 35 U.S.C. § 112 have been fully considered and are persuasive because the language at issue has been removed.  This claim rejection has been withdrawn. 
Applicant’s arguments, see page 5, filed 10/09/2020, with respect to the claim rejections under 35 U.S.C. § 101 have been fully considered and are persuasive because the claim limitations that were drawn to a judicial exception have been removed from the claim rendering the rejection moot.  This claim rejection has been withdrawn. 
Applicant’s arguments, see page 6, filed 10/09/2020, with respect to the Double Patenting rejections of claim 2 have been fully considered and are persuasive.  This claim rejection has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791